Title: To George Washington from Edward Jones, 7 December 1772
From: Jones, Edward
To: Washington, George



Sir
December the 7th 1772

I Recd your Letter of the 4th Instant in which I find you Desire an Exact Account of all things Relating to my proceedings Since I Have Been your Overseer & In the first place you Inquire if I have done Lofting & prizing which I have not But if weather Permit I Shall Be Done by the Latter End of Next week as for what Quantity I Shall have of Each I Cannot tell as yet But I Shall Know by then your fellow Comes up again But I will Safely Secure the whole Mr powel & I am to Carry the Hogs Down this week and Concerning what you wrote about the Larger hogs I told Mr powel as for the other Stock I will take Care of as Long as I Stay—& the fodder is safely Secured & as for the Rails & out houses I do not Intend to burn them Nor Let any Body do it if I Can help it but I hope Sir you do not Desire me to watch them a nites I paid your Mother 5£10/. Last fall She had 2 Shotes and 3 Lambs and in the Summer a Large Shote I had 4 Barrels of Corn of her and when it Came to be mesured it was But 17 Bushels the Rest I have not had an acct of as yet But you shall know the whole in my next I think Sir I have Been as perticular in Every thing as the Exactness of you[r] Letter Could

Direct or you Could Desire I add no more but Remain your Most Hume Sert

Edward Jones

